Citation Nr: 0700180	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  92-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include as due to radiation exposure.

2.  Entitlement to service connection for a left leg and 
ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
May 1959.  He also served with the Indiana National Guard 
from October 1979 to May 1987 and with the United States 
(U.S.) Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The veteran was afforded a personal hearing before a RO 
Hearing Officer in July 1991.  He also testified before the 
undersigned Veterans Law Judge at the RO in May 2003.  
Transcripts of those hearings are associated with the claims 
file.

The Board most recently remanded the matter to the RO via the 
Appeals Management Center (AMC) in January 2004 for the 
purpose of obtaining additional evidence.  The matter was 
returned to the Board in June 2006 for final appellate 
consideration.


FINDINGS OF FACT

1.  Arthritis of multiple joints was not manifested in 
service or within one year of service discharge, and the 
evidence does not show a medical nexus between any disease, 
exposure, or injury in service and the veteran's multiple 
joint arthritis.

2.  A disability of the left knee and ankle, to include 
arthritis, was not manifested in service or within one year 
of service discharge, and the evidence does not show a 
medical nexus between the veteran's current left knee and 
ankle disability and any disease, exposure, or injury.


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311 (2006).

2.  A disability of the left knee and ankle was not incurred 
in or aggravated by military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
following the initial unfavorable agency decisions in 
December 1990 and March 1991.  The RO notice letter dated in 
March 2002 informed the veteran that he could provide 
evidence to support his claims for service connection or 
location of such evidence and requested that he provide any 
evidence in his possession.  The notice letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claims, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claims and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Recognition is also given to the fact that the VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

VA and non-VA treatment records are on file.  A VA 
examination has been conducted.  VA has also obtained dose 
estimates from the Defense Threat Reduction Agency (DTRA) and 
medical opinions from the Chief Public Health and 
Environmental Hazards Officer.  The veteran's service medical 
records are for he most part missing.  The only available 
records are examination reports from the U.S. Army Reserves 
dated in February 1979, August 1983, and August 1986.  In 
this regard, the National Personnel Records Center (NPRC) 
reports that no other service medical records are available 
and are presumed destroyed in a fire at NPRC in 1973.  
Further efforts to obtain these records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The 
veteran was advised of this negative development in an April 
1991 Statement of the Case.  As noted above, the 
aforementioned March 2002 VCAA letter informed him of his 
right to submit any evidence he wished to support his claims 
for service connection.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran claims that he suffered an injury to his left 
knee and ankle during his active service.  He says he 
suffered a "very bad sprain" jumping off a tank in 1954, 
and that his leg was placed in a cast for approximately two 
to three weeks.  He maintains that he has experienced 
swelling and weakness of the left knee and ankle since that 
time.  Alternately, the veteran argues that his exposure to 
ionizing radiation during Operation BUSTER-JANGLE caused his 
left knee and ankle problems as well as multiple joint 
arthritis.

According to 38 U.S.C. § 7104, Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Most of the veteran's service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service. 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service. 38 C.F.R. § 3.311.

Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

The Board has carefully reviewed this appeal under each of 
these the legal theories.  However, as the preponderance of 
the evidence is against the claims under any theory of 
entitlement, service connection for multiple joint arthritis 
and left leg and ankle disability is denied.

As to the basic theory of entitlement, the Board again 
acknowledges the fact that the veteran's service medical 
records are for the most part unavailable.  There are no 
records from the veteran's period of active service and 
therefore no record of the purported left leg injury in 1954 
or the diagnosis or treatment for arthritis.  However, the 
Board notes that periodic Reserves examinations conducted in 
February 1979, August 1983, and August 1986 indicated that 
the veteran's lower extremities were normal.  The reports are 
also negative for findings of arthritis.  

The first post-service evidence of a diagnosis of arthritis 
is made in a May 1984  
X-ray report from Union Hospital, which showed mild 
degenerative changes of the right shoulder.  Arthritis of the 
lumbar spine was not diagnosed until November 1989.  A mild 
degenerative change of both knees is shown in a July 1990 X-
ray report from the Danville VA Medical Center (VAMC).  A 
July 1993 VA examination diagnosed the veteran as having 
arthritis of both ankles.  There is no evidence of the 
veteran suffering a left leg or ankle injury in service and 
no evidence that he was diagnosed as having arthritis of any 
joint within one year of service discharge.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In a November 1993 examination, a VA examiner observed that 
he did not believe that there was a causal relationship 
between the veteran's alleged in service injury and his 
current left leg and ankle disability (arthritis).  He noted 
that the veteran had told him that he did not have any 
"problems" following the 1954 injury, and that his ankle 
and knee did not begin to bother him until the late 1980s.  
No finding was made with regard to the arthritis effecting 
the veteran's other joints.  In sum, service connection for 
multiple joint arthritis and disability of the left leg and 
ankle is not warranted under a direct basis or presumptive 
basis under 38 C.F.R. § 3.309(a) because there is no evidence 
that either problem manifested in service or within the first 
post service year.

As to the veteran's radiation argument of establishing 
service connection, the law and regulations provide that if a 
veteran participated in service in a radiation-risk activity 
and subsequently develops a disease listed in the regulation, 
the disease is presumed to be due to the radiation-risk 
activity.  38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Recognized radiation-risk activities are: onsite 
participation in atmospheric nuclear tests; participation in 
the occupation of Hiroshima or Nagasaki between certain 
dates; internment as a prisoner of war in Japan during World 
War II with opportunity for exposure to ionizing radiation; 
and certain service in one of three gaseous diffusion plants.  
Here, the veteran meets this criteria as he is a recognized 
participant in Operation BUSTER-JANGLE.  However, arthritis 
is not a disease that can be presumptively service connected 
by showing any in-service participation in a radiation-risk 
activity as it is not listed at 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Consequently, as a matter of law, service 
connection cannot be granted here on a presumptive basis 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Arthritis is not included in the list of radiogenic diseases 
found under 38 C.F.R. § 3.311.  However, evidence submitted 
in support for the veteran's claim for service connection 
consists of a January 1991 report from Dr. S.K. Geller.  Dr. 
Geller indicated that the veteran gave a history of being 
exposed to a 21 kiloton nuclear explosion during an desert 
exercise called Operation BUSTER-JANGLE.  He noted he also 
gave a history of being 11 kilometers from ground zero at the 
detonation and then being just 460 meters from ground zero 
during post-detonation activities.  Dr. Geller indicated that 
the doses of gamma radiation were "reconstructed" and not 
directly measured, which made it difficult to determine the 
exact level of the veteran's exposure.  However, he felt that 
was a "distinct possibility that the doses of radiation 
received were sufficient to accelerate the degenerative 
process" in the veteran's left knee.  No rationale or 
scientific data was cited to support this opinion.  Dr. 
Geller indicated that he was Board Certified in Internal 
Medicine and Pediatrics.  A copy of a dose estimate for 
Operation BUSTER-JANGLE was attached to the report, which 
indicated that the veteran's estimated dose exposure was 
0.140.

As part of the mandatory development of the veteran's claim, 
the RO requested that the DTRA provide a dose estimate of the 
veteran's radiation exposure.  In October 2002, DTRA 
indicated that a careful search of dosimetry data revealed no 
record of radiation exposure for the veteran.  However, based 
on the information showing that the veteran was present 
during Operation BUSTER-JANGLE in 1951, the DTRA stated that 
a scientific dose reconstruction indicated that the veteran 
would have accrued a probable dose of 0.077 rem gamma (0.1 
rem rounded) (upper bound of 0.2 rem gamma).  There was 
virtually no potential for exposure to neutron radiation.

The RO then asked for the VA Chief Public Health and 
Environmental Hazards Officer (Chief Public Health Officer) 
to provide a medical opinion as to whether the veteran's 
arthritis could have been caused by his exposure to ionizing 
radiation.  In a February 2003 response, the VA Chief Public 
Health and Environmental Hazards Officer, a doctor, stated 
that considering the October 2002 DTRA report as well as 
several medical treatises on exposure to ionizing radiation, 
the damage to joints other than neoplastic transformation, if 
caused by radiation, is an example of a deterministic effect.  
The physician indicated in this regard that deterministic 
changes are generally considered to have a threshold and that 
the probability of arthritis being caused by exposure to 
ionizing radiation of less than 10 rem was close to zero.

Based on a May 2003 report from the National Research Council 
(NRC), which found that the DTRA's calculations of 
reconstructed dose estimates could have underestimated the 
level of exposure in some cases, a second dose estimate was 
obtained from the DTRA in February 2006.  The DTRA reported 
that the veteran's radiation dose assessment showed a mean 
total external gamma dose of 0.000 rem, an upper bound gamma 
dose of 0.002 rem, a mean total external neutron dose of 
0.000 rem, an upper bound neutron dose of 0.000 rem, and 
internal committed dose to the joints of 0.000 rem, and an 
upper bound committed dose to the joints of 0.000 rem.  The 
DTRA indicated that the dose estimates had been completed in 
accordance with the NRC's May 2003 report.  

The results of the second DTRA dose estimate were forwarded 
to the Chief Public Health Officer for a second medical 
opinion.  In a March 2006 response, the Chief Public Health 
Officer again indicated that damage to joints other than 
neoplastic transformation, if caused by radiation, is an 
example of a deterministic effect, and that deterministic 
changes are generally considered to have a threshold and that 
the probability of arthritis being caused by exposure to 
ionizing radiation of less than 10 rem was close to zero.  He 
added that usually a threshold dose on the order of hundreds 
or thousands of rads must be exceeded for the deterministic 
effect to be expressed.  The Chief Public Health Officer 
therefore opined that it was unlikely that the veteran's 
arthritis could be attributed to his exposure to ionizing 
radiation in service.  The report from Chief Public Health 
Officer included references to February 2006 report from the 
DTRA as well as scientific and medical treatises on the 
subject of radiation exposure.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds that February 2003 and March 2006 opinions 
received from the Chief Public Health Officer clearly 
outweigh Dr. Geller's January 1991 opinion.  First, the 
opinion rendered by Dr. Geller was speculative.  Dr. Geller 
merely indicated that there was a possibility that the 
veteran arthritis was caused by his exposure to ionizing 
radiation.  The opinions from the Chief Public Health 
Officer, on the other hand, were far more definitive.  The 
February 2003 report indicated that the chance of the 
veteran's level of exposure causing arthritis was nearly 
zero.  Similarly, the March 2006 examination found that it 
was unlikely that the veteran's arthritis was caused by his 
radiation exposure.  Furthermore, Dr. Geller did not support 
his opinion with any rationale or citation to supporting 
scientific/medical documentation.  The February 2003 and 
March 2006 opinions supported their conclusion by including 
references to treatises on the subject of exposure to 
ionizing radiation.  Finally, the physicians that rendered 
the February 2003 and March 2006 opinions are medical experts 
in the area of public health and environmental hazards.  Dr. 
Geller is not shown to have this level of expertise.  The 
record shows that he is Board Certified in the areas of 
internal medicine and pediatrics.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for arthritis of multiple 
joints, to include as due to radiation exposure, and left leg 
and ankle disability and that, therefore, the provisions of 
§ 5107(b) are not applicable


ORDER

Entitlement to service connection for arthritis of multiple 
joints, to include as due to radiation exposure is denied.

Entitlement to service connection for a left leg and ankle 
disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


